DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 3 December 2021, with respect to Claims 1-8 and 10-19 were rejected under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejections of Claims 1-8 and 10-19 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claim 1, Examiner notes that US 20100205744 A1 to Edwards, US 20170318991 A1 to Loftus, and US 20140123394 A1 to Rowland are particularly relevant. The primary reference Edwards teaches a pillow comprising at least two flexible sheets, a bridge, first and second wings, and an internal fluid chamber extending through the bridge and first and second wings.  Although Edwards does not teach the bridge and first and second wings conforming a linear profile, Loftus in combination with Edwards teaches the linear profile (see office action dated 2 June 2021 and Fig. 1 of Loftus).  However, Edwards does not teach Applicant’s claimed limitation “a first inflation actuatable hinge formed at a first junction between the bridge and the first wing, wherein the first junction is configured to buckle when the pillow is inflated to transition the first wing from a linear profile, disposed within at least one plane with the bridge, to an angled orientation relative to the bridge […] and a second inflation actuatable hinge formed at a second junction between the bridge and the second wing, wherein the second junction is configured to buckle when the pillow is inflated to transition the 
The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673